Name: Commission Regulation (EEC) No 2809/88 of 9 September 1988 derogating from Regulation (EEC) No 2835/77 laying down detailed rules with respect to aid for durum wheat
 Type: Regulation
 Subject Matter: Europe;  economic policy;  plant product
 Date Published: nan

 10 . 9 . 88 Official Journal of the European Communities No L 251/ 17 COMMISSION REGULATION (EEC) No 2809/88 of 9 September 1988 derogating from Regulation (EEC) No 2835/77 laying down detailed rules with respect to aid for durum wheat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereales ('), as last amended by Regulation (EEC) No 2221 /88 (2), and in particular Article 10 (5) thereof, Whereas Article 6 (2) of Commission Regulation (EEC) No 2835/77 (3), as last amended by Regulation (EEC) No 2039/86 (4), provides that the operative event creating entitlement to the aid is considered as occurring on 1 July of the marketing year in question ; whereas that date is decisive as regards the agricultural conversion rate to be used ; Whereas Council Regulation (EEC) No 2185/88 of 19 July 1988 amending Regulation (EEC) No 1678/85 fixing the conversion rates to be applied in agriculture (5) amends the conversion rate to be applied in Greece in the cereals sector with effect from 25 July 1988 ; whereas the consequences of this particular situation should be drawn as regards the aid arrangements for durum wheat applicable in that Member State for the 1988/89 . marketing year ; Whereas the mesures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 By way of derogation from Article 6 (2) of Regulation (EEC) No 2835/77, the operative event creating entitlement to the aid for the 1988/89 marketing year shall be considered as occurring in Greece on 25 July 1988 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 September 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. I. (2) OJ No L 197, 26. 7 . 1988 , p. 16 . (3) OJ No L. 327, 20 . 12. 1977, p. 9 . (4) OJ No L 173, 1 . 7 . 1986, p. 64 . 0 OJ No L 195, 23 . 7 . 1988 , p. 1 .